Exhibit 99.(h)(2) Fee Waiver Agreement EULAV Asset Management (the “Adviser”) and EULAV Securities LLC (the “Distributor”) each agree to extend the following fee waivers: Value Line Aggressive Income Trust: The Adviser waives .20% of the advisory fee and the Distributor waives .10% of the Rule 12b-1 fee for the period June 1, 2011– May 31, 2012. Value Line New York Tax Exempt Trust: The Adviser waives .225% of the advisory fee and the Distributor waives .25% of the Rule 12b-1 fee,for the periodJune 1, 2011– May 31, 2012; Value Line Tax Exempt Fund, Inc.:The Distributor waives .25% of the Rule 12b-1 fee for the period July 1, 2011 – June 30, 2012; Dated this 10thday ofMarch, 2011 On behalf of the Distributor and the Adviser, /s/ Mitchell Appel Mitchell Appel,President EULAV Asset Management EULAV Securities LLC. Received: /s/ Emily Washington Emily Washington, Treasurer Value Line Mutual Funds
